Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
 
Claims 1-21 are pending. Claim 21 is new.

All prior rejections are maintained for the reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Goshi (JP 2011-094283).
Dunn teaches treating fabrics comprising cellulosic and synthetic fibers (paragraphs 0020-0026) to make them antimicrobial (0027) comprising applying polyhexamethylene biguanide and quaternary silicones (paragraph 0031) topically via spraying or padding or any known finishing application and drying/curing at 212-430°F (100-221°C) for 5 seconds to 4 minutes to fix (adhere) the antimicrobials to the fabric in an amount of 0.1-30% by weight of the fabric (paragraph 0029).   Dunn teaches exhaust application into the fabric at 0.1-30% by weight of the fabric of the antimicrobial (0028). 
Dunn does not teach propiconazole. Dunn does not specify the reduction values of 19 and 20 and the leaching level of at most 5.0ppm.
Goshi teaches application of propiconazole by exhaust methods at temperatures of 60-150 degrees C  for 10 to 120 min (paragraph 0050)to synthetic and natural fibers followed by heating to 70-230 degrees C for 10to 180 seconds (paragraph 0038) produces an antibacterial, antifungal and antiviral textile (claims 1-6, paragraph 0038, 0044). Goshi teaches adding the propiconazole to a concentration of 0.05% to 1% by weight or less of the fiber (paragraph 0023,0036). Goshi also teaches spraying or padding the fiber with the propiconazole (paragraph 0035). Goshi teaches solutions stirred in solvent (paragraph 0016,0019).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the instantly claimed method steps from the teachings of Dunn as Dunn teaches application of similar polyhexamethylene biguanide and quaternary silicones by similar exhausting methods followed by drying and curing at 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn by incorporating propiconazole at the claimed treatment concentrations, temperatures and times as a third antimicrobial agent applied to the natural and synthetic textiles as Goshi teaches application of propiconazole by exhaust methods at similar temperatures, times and concentrations to synthetic and natural fibers followed by similar heating temperatures and times to dry and cure the fibers produces an antibacterial, antifungal and antiviral textile with high wash durability of the antibacterial antifungal antiviral agent (paragraph 0010). Since Goshi teaches stirring solutions of solvent and antimicrobial agent into a solution, this would be homogeneous as all would dissolve and stirring would evenly mix all the components for homogeneity. Homogeneous solutions allow for uniform and ease of penetration of the antimicrobial onto the fabric and would be obvious in the methods of Dunn as well. 
Treating similar fibers with similar antimicrobial compositions by similar methods would be expected to produce similar non-leaching benefits and leaching levels of at most 6.0ppm as well as similar antimicrobial level reductions as these would be expected properties of the treated fibers bonding with the antimicrobial to produce a fixed and durable treatment coating. Optimizing to reduce leaching is obvious to maintain a long lasting antimicrobial effect on the fibers and this would impact the level of antimicrobial reduction level the treated fabric produces in the presence of microbes. The leaching amount and antimicrobial reduction would therefore be considered result effective variables. 

While Dunn and Goshi do not specify using EPA protocol 90082PA4, Goshi teaches highly wash durable (non-leaching) finish. Furthermore treating similar fibers with similar compositions for providing antimicrobial benefits would be expected to produce similar reduction in Staph. Aur.
Achieving the amount of leaching of at most 5.0 ppm would be obvious too as this would be optimized to minimize the leaching to maintain antimicrobial effect on the textiles. Furthermore treating similar fibers with similar compositions for providing antimicrobial benefits would be expected to produce similar leaching levels.
	Since the liquor comprises the same exhaustion in aqueous medium, it would be expected that the dynamic viscosity of the exhaust process is at most 20% higher than the dynamic viscosity of the water at 20°C and/or 80°C as this would be an expected property of the same composition treated at the same temperature. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Goshi (JP 2011-094283) and further in view of Qu (US 2007/0166344).
Dunn and Goshi are relied upon as set forth above. 
Dunn and Goshi do not teach the crosslinking agent.
Qu teaches it is known to provide antimicrobial benefits to textile materials (paragraph 0015) by treating with compositions comprising antimicrobials such as 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and Goshi by including compounds with blocked isocyanate crosslinkers into the antimicrobial composition as Qu teaches this is effective in bonding the antimicrobial to the substrate in a non-leaching manner.  

Claims 3-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Goshi (JP 2011-094283) and further in view of Bender (US 2010/0115706) and McDaniel (US 8,618,066).
Dunn and Goshi are relied upon as set forth above. 
Dunn and Goshi do not specify the homogeneous mixture with solvent and a second process cycle.
Bender teaches that antimicrobial finishing of fibers can be achieved effectively and durably using quaternary ammonium silicone compounds (paragraph 0041) exhausted onto fabric ( paragraph 0092). Bender teaches a single bath process with exhaustion at 80°C, which meets the claimed limitation of above 45°C and below boiling temperature for 30 minutes (paragraph 0122, 0182). Bender teaches covalent bonding of the antimicrobial to the textile (paragraph 0109).  Bender teaches homogeneous mixtures in aqueous (solvent solutions; paragraph 0126,0156). Bender specifies drying at 120°C for 2 minutes (paragraph 0129) with curing after if necessary. Bender teaches getting germ reduction of more than 99.99% against staphylococcus aureus using ATCC test 
McDaniel teaches textile antibacterial finishing methods comprising treating textiles (column 12, line 25) with multiple application of antimicrobial agents to increase the amount of antimicrobial agent deposited per unit area on the surface (column 34, lines 35-47; abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and Goshi by exhausting the quaternary ammonium silicone, polyhexamethylene biguanide and propiconazole antimicrobials using a homogeneous solution dissolved in solvent such as water onto the fabrics at temperatures above 45°C because Bender teaches similar textiles are effectively rendered antimicrobial in a durable manner by using exhaust temperatures of 80°C for 30 minutes treatment followed by drying and curing.  Homogeneous solutions allow for uniform and ease of penetration of the antimicrobial onto the fabric. Bender clearly teaches drying followed by curing if necessary so drying first to remove solvent followed by curing afterward is clearly obvious and conventional as McDaniel teaches drying on a tenter and Dunn teaches drying and curing. 
While Bender does not specify using EPA protocol 90082PA4, the reference teaches maintenance of adequate levels of reduction in Staph. Aur. 6538 after 25 washes, indicating a durable non-leaching finish. Furthermore treating similar fibers with similar compositions for providing antimicrobial benefits would be expected to produce similar reduction in Staph. Aur.

	Since the liquor comprises the same exhaustion in aqueous medium, it would be expected that the dynamic viscosity of the exhaust process is at most 20% higher than the dynamic viscosity of the water at 20°C and/or 80°C as this would be an expected property of the same composition treated at the same temperature. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and Goshi by first exhausting the textile with a polyhexamethylene biguanide, quaternary silicone antimicrobial agent and propiconazole followed by drying and curing and then treating with a second padding treatment of the same or different antimicrobial as McDaniel teaches it is conventional to add multiple applications of antimicrobial agents in textile finishing for increase antimicrobial agent deposited per unit area on the surface. Using antimicrobials in a first and second application would be obvious to ensure complete coverage of the surface and curing after each step to fix the antimicrobial to the fabric would be obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1-6 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14,17,18,21 of copending Application No. 15/686643 Although the claims at issue are not identical, they are not patentably distinct from each other because the comprising language of the instant claims allows for the inclusion of additional process steps and more than one antimicrobial can be used in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12,14-19,21-34 of copending Application No. 16/018198 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims don’t require crosslinking agents or chitosan. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed regarding the ODP rejections have been fully considered but they are not persuasive. “As filing a terminal disclaimer, or filing a showing such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” THE ODP rejections are maintained since applicant has not filed terminal disclaimers to overcome the rejections. 
With respect to Dunn, the examiner argues since Dunn recites polyhexamethylene biguanide and quaternary silicone even if in a small list of 15 possibilities, it is obvious to select from the list as all members of the list are taught as effective in producing antimicrobial benefits on textiles. Selecting from known effective species from a laundry list of acceptable possibilities is obvious absent a showing of criticality for a particular member of the list. Applicant alleges unexpected results for curing of at least 150 degrees C and at most 205 degrees C. 
Dunn allows for selection from the 212-430 degree F temperature (100-221°C) through routine experimentation by one of ordinary skill in the art. Applicant’s arguments regarding the selection of the lowest temperature of Dunn based on economics are conclusory. Selection from a range is obvious absent unexpected results demonstrated through comparative data for a particular subset of the range. Applicant alleges the unexpected data results of selection from the range on pages 85-96 of the specification from page 92-84 and Figures 9-14. The examiner argues this data is not commensurate in scope with the claims as the claim is much broader than the scope of the data. The claims are to any fabric but the data are for Example A: 100% cotton treated with 1% poyhexamethylene biguanide, 0.8% dimethyloctadecyl[3-(trimethyloxysilyl)propyl] The examiner suggests to overcome the prior art of record, applicant amend the claims to include 0.2-5% owf antimicrobial, 75-95 degrees temp for exhaustion and 50-90minutes for treatment as applicant’s specification demonstrates these parameters provide the fabric with an unexpected log reduction of antimicrobial performance as demonstrated in Tables I.1.(2), I.2., I.3., I.4.,I.5.,I.2 (1).II.2.(1), II.2.(2), II.2(3),II.3. It is noted from these data that particular times, temperatures and concentrations are necessary to achieve unexpected results, not just curing times of 160-190 degrees C. 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980). 
The listed antimicrobial does not need to be present in an example, the disclosure of it in the description of the invention is sufficient for it to be suggested as an effective embodiment. A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982). All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399. All temperatures of Goshi’s taught range must be considered not just those in the examples. Goshi teaches heating to 70-230 degrees C for 10to 180 seconds (paragraph 0038), which meets the limitation of curing as these are the same temperature of applicant’s curing (150-205 degrees C). As applicant acknowledges Goshi teaches about 120 degrees C Goshi says curing occurs (paragraph 0044).
As a result the selection from applicants disclosed ranges of times of treatment, temperatures of treatment and concentrations and selection of antimicrobials is obvious. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the proportions of the oil component, surfactant and water of Dawson through routine experimentation for best results. A prime facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff 919 F.2d 1575,16USPQZd 1934 (Fed. Cir. 1990). See MPEP 213 1.03 and MPEP 2144.051. The examiner further argues since Dunn and Goshi teach that the temperatures, times and concentrations can be adjusted within ranges that overlap with applicant’s ranges, the reference recognize these adjustments as important to the invention and within routine skill in the art to optimize to get a high antimicrobial effect with the greatest durability, therefore they are clearly result effective variables. Goshi teaches the temperature is a result effective variable to permeate the antimicrobial agent in the fiber in paragraph 0012 and 0022 and that the propiconazole binds to the fiber (paragraph 0021). 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980). 
It is noted that claim 17 recites the antimicrobial agent is adhered or bound or covalently bound in a non-leaching manner as a property of the textile not an actual performance of the non-leaching determination test. Rather the claims must have this property or capability if they were tested by the method of claim 18. No actual requirement to perform the test is present in the claims. The prior art again teach combining the same antimicrobials to the same textile fiber types in the same concentration and by the same methods including the same treatment times and temperatures, they would be expected to have the same non-leaching property. 
The examiner argues that the claims are drawn to known antimicrobials for treating similar textiles by similar exhaust methods at similar temperatures and times and these methods would provide the claimed non leaching properties. Choosing the times, temperatures and concentrations of components are all determined through routine experimentation to maximize antimicrobial attachment to the textile, penetration into the textile and fixing in a durable manner so the textile retains the antimicrobial benefit over time. This obviousness can be overcome by amending the claims as the examiner has described, for the data provided in applicant’s specification which demonstrate unexpected results. The claims in current form are not commensurate with that data and therefore are insufficient to overcome the prior art rejections. . 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AMINA S KHAN/Primary Examiner, Art Unit 1761